DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment to the claims filed 02/16/2021 have been entered.  Claims 2-4, 7-11, and 21-28 and 30 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. 2006/0020165) in view of Johnston et al. (U.S. 6,420,622).
With respect to claim 10, Adams teaches an endoscope sheath comprising: 
a. a proximal end (18); 
b. a distal end (12) having a distal end region (12b);
c. a surface extending between and connecting the proximal end and the distal end and defining a longitudinal sheath axis (FIG. 1);

e. one or more drip retention features located along the surface (110, FIG. 5); and
f. a stopper (266,268) disposed at the distal end and extending radially inwardly toward the longitudinal sheath axis (FIG. 15,16 see also para [0085]);
wherein the sheath is configured to: 
i. receive all or a portion of an endoscope (FIG. 1) and 
ii. provide a conduit for communicating fluid between the proximal end of the endoscope sheath and the distal end of the endoscope sheath when the endoscope is inserted inside the sheath (FIG. 1); and 
wherein the plurality of positioning devices are located in a distal end region at the distal end of the endoscope sheath so that the endoscope is secured within the endoscope sheath (FIG. 9); and
wherein the stopper engages a distal end of the endoscope to longitudinally align the distal end of the endoscope relative to the distal end of the sheath (FIG. 15);
wherein the drip retention feature are configured to produce a region bounded by the endoscope sheath and the endoscope (FIG. 5) to retain a volume of liquid by capillary action (claim 28).
However, Adams does not teach a width of the one or more drip retention features varies along a length of the one or more drip retention features.
With respect to claim 10, Johnston et al. teaches various geometries for fluid channels that function via capillary action (6:9-26 for example))
wherein a width of the one or more drip retention features (FIG. 6g,j) varies along a length of the one or more drip retention features (10:14-28); and

Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the shape of the drip retention features of Adams to utilize the varying width and shape taught by Johnston et al. in order to provide uniform transporting of liquids (6:9-13 of Johnston et al.).
With respect to claim 2, Adams teaches the one or more drip retention features are free of contact with the endoscope (FIG. 5).
With respect to claim 3, Adams teaches a gap is located between the drip retention feature and the endoscope (FIG. 5).
With respect to claim 4, Johnston et al. teaches the one or more drip retention features includes two or more apexes (FIG. 2g,j).
With respect to claim 11, Johnston et al. teaches the height of the one or more drip retention features is about 0.3 mm or more (para [0041]).
With respect to claim 29, Johnston et al. teaches when viewed in cross section, the one or more drip retention features have an “M” shape (FIG. 2A).

Claims 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. 2006/0020165) in view of Johnston et al. (U.S. 6,420,622) as applied to claim 10 above and further in view of Nguyen (U.S. 2014/0171739).
Adams in view of Johnston et al. teaches an endoscope sheath as set forth above.  However, Adams in view of Johnston et al. does not teach the length of the drip retention features.
With respect to claim 7, Nguyen teaches an analogous drip retention feature that has a length to width ration that is about 3:1 or more (para [0028]).
With respect to claim 8, Nguyen teaches a length of the drip retention feature are about 3 mm or more and about 5 cm or less (para [0028]).
With respect to claim 9, Nguyen teaches width of the drip retention feature is about 0.2 mm or more, and about 5 mm or less (para [0028]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the drip retention features 110 of Adams to have the length to width ratio as taught by Nguyen (modified such that the “wicking” happens in the proximal direction as taught by Adams) in order to draw the fluid a greater distance away from the distal end (para [0028] of Nguyen).

Claims 21-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (U.S. 2006/0020165) in view of Johnston et al. (U.S. 6,420,622) and Gupta (U.S. 5,718,693).
With respect to claim 21, Adams teaches an endoscope sheath comprising: 
a proximal end (18); 
a distal end (12) ;
an inner surface extending between and connecting the proximal end and the distal end and defining a longitudinal sheath axis (FIG. 1);
a plurality of positioning devices (168, 170 see para [0064]) extending from the inner surface; and 
a drip retention feature (110) including a surface treatment (para [0049]); 
wherein the sheath is configured to: 
receive all or a portion of an endoscope (FIG. 1) and 
provide a conduit for communicating fluid between the proximal end of the endoscope sheath and the distal end of the endoscope sheath when the endoscope is inserted inside the sheath (FIG. 1); and 

wherein the drip retention feature extends from the inner surface of the sheath into an open space of the sheath that receives the endoscope (para [0049]); and
wherein, when the endoscope is inserted inside the sheath:
the plurality of positioning devices contact the endoscope (FIG. 9); and
a gap is formed between an apex of the drip retention feature and the endoscope (FIG. 5).
However, Adams does not teach the shape of the drip retention features.
With respect to claim 21, Johnston et al. teaches various geometries for fluid channels that function via capillary action (6:9-26 for example)) wherein a drip retention feature extends from a surface (FIG. 6J) and includes a surface treatment thereon configured to increase surface area and surface tension of the drip retention feature (7:64-8:5). 
Applying the teaching of the drip retention feature geometries of Johnston et al. to the endoscope sheath of Adams et al would result in the drip retention feature extending radially inward from the inner surface and toward the longitudinal sheath axis thereby forming a raised surface within the sheath.
With respect to claim 21, Gupta teaches a cannula (38) with one or more drip retention features (FIG. 3a) which have a length of 5 mm or more measured along a longitudinal axis of the cannula (FIG. 5 shows the channel 46 extends the length of 38, C5:L16-30 teach that 38 is at least 5mm long).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the shape of the drip retention features of Adams to utilize the varying width and shape taught by Johnston et al. in order to provide uniform transporting of liquids (6:9-13 of Johnston et al.).


With respect to claim 22, Gupta teaches the drip retention feature extends substantially parallel to the longitudinal axis of the sheath (FIG. 5).
With respect to claim 23, Gupta teaches drip retention feature extends along the entire length of the cannula.  Modifying the drip retention feature of Adams in the manner taught in Gupta such that the drip retention features of Adams extend along the entire length of the distal sleeve section 162 would thereby result in the drip retention features being 10 mm or more.
With respect to claim 24, Johnston et al. teaches an embodiment wherein an outer surface comprises a depression at a location of the drip retention feature (FIG. 6j).
With respect to claim 25, Adams teaches the sheath comprises a plurality of positioning devices, one or more of the plurality of positioning devices are axially aligned with the drip retention feature along a length of the sheath (FIG. 5, 9).
With respect to claim 26, Johnston et al. teaches a “W” shape (FIG. 6A).
With respect to claim 27, Johnston et al. teaches three apexes (FIG. 6a of Johnston et al.).
With respect to claim 28, Johnston et al. teaches a gap is located between adjacent apexes (FIG. 6a of Johnston et al.).
With respect to claim 30, Johnston et al. teaches an “M” shape (FIG. 6A).

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that what Adams teaches is purposely misaligning the distal end of an endoscope and the distal end of a sheath to create a recessed end space, Examiner respectfully disagrees.  FIG. 15 of Adams, which Examiner cited above and in response to the AFCP 2.0, teaches the stopper engaging a distal end of the endoscope to longitudinally align the distal end of the endoscope relative to the distal end of the sheath.
In response to Applicant’s argument that Adams and Johnston fails to disclose, teach, or suggest a device having one or more drip retention features that vary in both width and height along their length, Examiner respectfully disagrees.  As set forth above, Johnston teaches both a height and a width of the drip retention features varying along its length, as set forth above.
Applicant’s arguments that Johnston et al. is non-analogous art are moot in light of the new Johnston reference being relied upon above.
In response to Applicant’s argument that the combination of Adams, Johnston, and Gupta fails to disclose, teach or suggest a drip retention feature having both a raised, protruding surface and a surface treatment on the raised surface that is configured to increase surface area and surface tension, this is not persuasive at least because Applicant has provided no specific arguments as to how the previous Johnston reference failed to meet this limitation.  The current Johnston reference column 7 line 64 to column 8 line 5 recites identical language to the previous Johnston reference paragraph [0065].  It is the Examiners position that both the previous Johnston reference and the current Johnston reference teach this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795